Exhibit 10.1g

          AMENDMENT NO. 7

        This AMENDMENT NO. 7, dated as of October 11, 2005 (“Amendment”), is
entered into by and among O’SULLIVAN INDUSTRIES, INC., a Delaware corporation
(“OSI”), O’SULLIVAN FURNITURE FACTORY OUTLET, INC., a Missouri corporation
(“OSF”), O’SULLIVAN INDUSTRIES – VIRGINIA, INC., a Virginia corporation (“OSV”
and together with OSF and OSI, each a “Borrower” and collectively and jointly
and severally, the “Borrowers”), O’SULLIVAN INDUSTRIES HOLDINGS, INC., a
Delaware corporation (“Holdings”), the persons designated as “Lenders” on the
signature pages hereto, and GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation, as agent (the “Agent”).

         WHEREAS, Borrowers, Holdings, the Lenders (as defined therein) and
Agent are party to the Credit Agreement, dated as of September 29, 2003, as
amended by Amendment No. 1 thereto, dated as of October 29, 2003, and Amendment
and Consent No. 2, dated as of May 5, 2004, and Amendment and Consent No. 3,
dated as of August 17, 2005, Amendment No. 4, dated as of August 22, 2005,
Amendment and Consent No. 5 dated as of September 16, 2005, and Amendment No. 6,
dated as of October 4, 2005 (including all annexes, exhibits and schedules
thereto, the “Credit Agreement”; all capitalized terms defined in the Credit
Agreement and not otherwise defined herein have the meanings assigned to them in
the Credit Agreement or in Annex A thereto);

        WHEREAS, Borrowers and Requisite Lenders, subject to Section 3 hereof,
wish to amend the Credit Agreement in the manner set forth below;

        NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, Borrowers, Credit Parties, Requisite
Lenders and Agent agree as follows:

SECTION 1.
AMENDMENT

(a)         Subject to the satisfaction of the conditions to effectiveness
referred to in Section 2 hereof: Section 2.15(c) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


  "(c)       Not later than October 14, 2005, the Borrowers shall have received,
and shall have provided to Agent, a final plan (the “Final Plan”) that has
either been agreed upon by the holders of the Senior Notes or may be
accomplished by Borrowers without such agreement by the holders of the Senior
Notes and which provides for either (i) the restructuring of the Indebtedness,
obligations and equity of the Credit Parties, in which event the Final Plan must
be in form and substance satisfactory to Agent and Requisite Lenders in all
respects or (ii) the payment in full of all Obligations under the Credit
Agreement, in which event the terms and conditions of the Final Plan that impact
Agent or Lenders must be in form and substance satisfactory to Agent and
Requisite Lenders.”


(b)          Section 5.11(c) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:


1

--------------------------------------------------------------------------------

  "(c)       No part of the proceeds of any Loan will be used to pay interest or
fees (other than professional fees payable under Section 5(b) of the Forbearance
Agreement) on (i) the Senior Notes or (ii) any Subordinated Debt without the
prior written consent of the Agent; provided, however, so long as (i) the
Forbearance Agreement is in effect or is extended at least one (1) Business Day
prior to the termination of the forbearance period thereunder and such extension
is on terms acceptable to Agent in its reasonable discretion, (ii) the Borrowers
are in compliance with the Forbearance Agreement; (iii) no action is taken by
any holder of the Senior Notes or the Senior Notes Trustee that would result in
an Event of Default under Section 6.1(r) of this Agreement; and, (iv) no other
Default or Event of Default has occurred or is continuing under the Credit
Agreement or the Senior Notes, Agent and Lender agree to forbear from the
enforcement of any Default or Event of Default that would occur as a result of
Borrowers’ failure to pay such interest on the Senior Notes, but such
forbearance shall apply solely to a Default or Event of Default that would occur
as a result of Borrowers’ failure to pay such interest on the Senior Notes and
shall not apply to any other Default or Event of Default.”


(c)          Section 7.2(a) of the Credit Agreement is hereby amended by
deleting the following provision that occurs at the end of such subsection:


  “provided, however, that, in the case of any Advance requested to be made on a
Funding Date that would occur on or between the Amendment Effective Date and
October 10, 2005, the foregoing requirement shall not apply to any
representation and warranty set forth in Sections 5.2 or 5.9;"


                     and inserting in lieu therof the following:

  “provided, however, that, in the case of any Advance requested to be made on a
Funding Date that would occur on or between the Amendment Effective Date and
October 14, 2005, the foregoing requirement shall not apply to any
representation and warranty set forth in Sections 5.2 or 5.9;"


SECTION 2.
CONDITIONS TO EFFECTIVENESS

        This Amendment shall become effective on the date (the “Effective Date”)
that Agent shall have received one or more counterparts of this Amendment
executed and delivered by Borrowers, Holdings, Agent and the Requisite Lenders;

SECTION 3.
LIMITATION ON SCOPE

        Except as expressly amended hereby, all of the representations,
warranties, terms, covenants and conditions of the Loan Documents shall remain
in full force and effect in accordance with their respective terms. The
amendment and consent set forth herein shall be limited precisely as provided
for herein and shall not be deemed to be a waiver of, amendment of, consent to
or modification of any term or provision of the Loan Documents or any other
document or instrument referred to therein or of any transaction or further or
future action on the part of Borrowers or any other Credit Party requiring the
consent of Agent or Lenders except to the extent specifically provided for
herein. Agent and Lenders have not and shall not be deemed to have waived any of
their respective rights and remedies against Borrowers or any other Credit Party
for any existing or future Defaults or Event of Default.

2

--------------------------------------------------------------------------------

SECTION 4.
MISCELLANEOUS

(a)          Borrowers hereby represent and warrant as follows:


    (i)        This Amendment has been duly authorized and executed by Borrowers
and each other Credit Party, and the Credit Agreement, as amended by this
Amendment, is the legal, valid and binding obligation of Borrowers and each
other Credit Party that is a party thereto, enforceable in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
moratorium and similar laws affecting the rights of creditors in general; and


    (ii)        Borrowers repeat and restate the representations and warranties
of Borrowers contained in the Credit Agreement (other than those set forth in
Sections 5.2 and 5.9 thereof) as of the date of this Amendment and as of the
Effective Date, except to the extent such representations and warranties relate
to a specific date; provided, however, Borrowers make no representation or
warranty under Section 5.19 of the Credit Agreement regarding their performance
of Contractual Obligations to the extent such Contractual Obligations refer to
the Borrowers’ failure to pay interest on the Senior Notes due on July 15, 2005.


(b)          This Amendment is being delivered in the State of New York.


(c)          Borrowers and the other Credit Parties hereby ratify and confirm
the Credit Agreement as amended hereby, and agree that, as amended hereby, the
Credit Agreement remains in full force and effect.


(d)          Borrowers and the other Credit Parties agree that all Loan
Documents to which each such Person is a party remain in full force and effect
notwithstanding the execution and delivery of this Amendment.


(e)          This Amendment may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all of which counterparts together shall constitute but one and
the same instrument.


(f)          All references in the Loan Documents to the “Credit Agreement” and
in the Credit Agreement as amended hereby to “this Agreement,” “hereof,”
“herein” or the like shall mean and refer to the Credit Agreement as amended by
this Amendment (as well as by all subsequent waivers, amendments, restatements,
modifications and supplements thereto).


(g)          Each of the following provisions of the Credit Agreement is hereby
incorporated herein by this reference with the same effect as though set forth
in its entirety herein, mutatis mutandis, and as if “this Agreement” in any such
provision read “this Amendment”: Section 9.3 (Notices), Section 9.6,
(Severability), Section 9.8 (Headings), Section 9.9 (Applicable Law), Section
9.12 (Construction), Section 9.15 (Waiver of Jury Trial) and Section 9.17
(Entire Agreement).


          SIGNATURE PAGE FOLLOWS

3

--------------------------------------------------------------------------------

WITNESS the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

  BORROWERS:       O'SULLIVAN INDUSTRIES, INC.
as a Borrower         By:                             /s/ Rick A. Walters
                         Name:                                Rick A. Walters
                           Title:                               CFO   
                   

          O'SULLIVAN FURNITURE FACTORY OUTLET, INC.
as a Borrower         By:                             /s/ Rick A. Walters
                         Name:                                Rick A. Walters
                           Title:                               CFO   
                   

          O'SULLIVAN INDUSTRIES - VIRGINIA, INC.
as a Borrower         By:                             /s/ Rick A. Walters
                         Name:                                Rick A. Walters
                           Title:                               CFO   
                           

  CREDIT PARTIES:       O'SULLIVAN INDUSTRIES HOLDINGS, INC.
          By:                             /s/ Rick A. Walters           
              Name:                                Rick A. Walters           
                Title:                               CFO                       
       

  AGENT AND LENDERS:       GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent and a Lender         By:                             /s/ Kyle S.
Middleton                          Name:                                Kyle S.
Middleton                            Title:                               Duly
Authorized Signature                       

--------------------------------------------------------------------------------